765 N.W.2d 618 (2009)
Margaret GAINFORTH, Personal Representative of the Estate of Felice Vermeersch, Plaintiff-Appellee,
v.
BAY HEALTH CARE, d/b/a Bay Diagnostic Center for Women, Bay Regional Medical Center, f/k/a Bay Health Systems and Bay Medical Center, Inc., Bay Radiological Consultants, P.C., T.K. Jones, M.D., Harpal Singh, M.D., and Harpal Singh, M.D., P.C., Defendants-Appellants.
Docket No. 137907. COA No. 284972.
Supreme Court of Michigan.
June 3, 2009.

Order
On order of the Court, the application for leave to appeal the September 23, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision in Farley v. Carp (Court of Appeals Docket Nos. 283405, 283418, and 284681). After Farley is decided, the Court of Appeals shall reconsider this case in light of that case.